      Case: 1:19-cv-07878 Document #: 1 Filed: 12/02/19 Page 1 of 18 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ESTÉE LAUDER COSMETICS LTD. and
MAKE-UP ART COSMETICS INC.,
                                                      Case No. 19-cv-07878
                        Plaintiffs,

       v.

THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A,”

                        Defendants.


                                          COMPLAINT

       Plaintiffs Estée Lauder Cosmetics Ltd. and Make-Up Art Cosmetics Inc. (together, “Estée

Lauder” or “Plaintiffs”) hereby bring the present action against the Partnerships and

Unincorporated Associations identified on Schedule A attached hereto (collectively,

“Defendants”) and allege as follows:

                              I.      JURISDICTION AND VENUE

       1.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. § 1338(a)-(b)

and 28 U.S.C. § 1331. This Court has jurisdiction over the claims in this action that arise under

the laws of the State of Illinois pursuant to 28 U.S.C. § 1367(a), because the state law claims are

so related to the federal claims that they form part of the same case or controversy and derive

from a common nucleus of operative facts.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly
      Case: 1:19-cv-07878 Document #: 1 Filed: 12/02/19 Page 2 of 18 PageID #:1




targets business activities toward consumers in the United States, including Illinois, through at

least the fully interactive, commercial Internet stores operating under at least the Online

Marketplace Accounts identified in Schedule A attached hereto (collectively, the “Defendant

Internet Stores”). Specifically, Defendants are reaching out to do business with Illinois residents

by operating one or more commercial, interactive Defendant Internet Stores through which

Illinois residents can purchase products using infringing and counterfeit versions of Estée

Lauder’s MAC trademarks. Each of the Defendants has targeted sales from Illinois residents by

operating online stores that offer shipping to the United States, including Illinois, accept payment

in U.S. dollars and, on information and belief, has sold products using infringing and counterfeit

versions of Estée Lauder’s federally registered trademarks to residents of Illinois. Each of the

Defendants is committing tortious acts in Illinois, is engaging in interstate commerce, and has

wrongfully caused Estée Lauder substantial injury in the State of Illinois.

                                     II. INTRODUCTION

       3.      This action has been filed by Estée Lauder to combat Internet Store operators who

trade upon Estée Lauder’s reputation and goodwill by selling and/or offering for sale

unauthorized and unlicensed products, including cosmetics and related beauty products, using

infringing and counterfeit versions of Estée Lauder’s federally registered MAC trademarks (the

“Counterfeit MAC Products”). Defendants create the Defendant Internet Stores by the hundreds

and design them to appear to be selling genuine MAC products, while actually selling

Counterfeit MAC Products to unknowing consumers. The Defendant Internet Stores share

unique identifiers, such as design elements and similarities of the Counterfeit MAC Products

offered for sale, establishing a logical relationship between them and suggesting that Defendants’

counterfeiting operation arises out of the same transaction, occurrence, or series of transactions



                                                 2
      Case: 1:19-cv-07878 Document #: 1 Filed: 12/02/19 Page 3 of 18 PageID #:1




or occurrences. Defendants attempt to avoid liability by going to great lengths to conceal both

their identities and the full scope and interworking of their counterfeiting operation. Estée

Lauder is forced to file these actions to combat Defendants’ counterfeiting of its registered MAC

trademarks, as well as to protect unknowing consumers from purchasing Counterfeit MAC

Products over the Internet. Estée Lauder has been and continues to be irreparably damaged

through consumer confusion, dilution, and tarnishment of its valuable trademarks as a result of

Defendants’ actions and seeks injunctive and monetary relief.

                                        III.   THE PARTIES

Plaintiffs

       4.        Plaintiffs are properly joined in this one action because Plaintiffs assert rights to

relief with respect to or arising out of the same series of transactions, and questions of law and

fact common to all Plaintiffs will arise in this action.

       5.        Plaintiff Estée Lauder Cosmetics Ltd. is a corporation duly organized and existing

under the laws of Canada and is an indirect wholly-owned subsidiary of The Estée Lauder

Companies Inc., which has its principal place of business at 767 Fifth Avenue, New York, New

York 10153. Estée Lauder Cosmetics Ltd. owns all rights in and to the M•A•C trademarks in the

United States.

       6.        Plaintiff Make-Up Art Cosmetics Inc. (“MACI”) is a corporation duly organized

and existing under the laws of the State of Delaware and is a wholly-owned subsidiary of The

Estée Lauder Companies Inc., which has its principal place of business at 767 Fifth Avenue,

New York, New York 10153. Make-Up Art Cosmetics Inc. has an exclusive license from Estée

Lauder Cosmetics Ltd. to use the M•A•C trademarks in the United States in connection with

various cosmetics and related beauty products.



                                                   3
      Case: 1:19-cv-07878 Document #: 1 Filed: 12/02/19 Page 4 of 18 PageID #:1




       7.      Since its founding, Estée Lauder has grown into a worldwide leader in high-

quality innovative cosmetics and related beauty products that owns various subsidiaries and

brands including, but not limited to, ESTÉE LAUDER, M•A•C, CLINIQUE, BOBBI BROWN,

AVEDA and others.

       8.      Estée Lauder has been using its MAC trademarks to market and sell cosmetics

and related beauty products for many years. With MAC brand annual net sales in the hundreds

of millions of dollars in the U.S. and global sales exceeding one billion dollars, the MAC

trademarks are some of the most famous and widely-recognized marks in the U.S.

       9.      Estée Lauder is an internationally recognized manufacturer, distributor and

retailer of cosmetics, skincare products, and other related beauty products, all of which

prominently display its famous, internationally recognized and federally registered trademarks,

including the MAC trademarks (collectively, the “MAC Products”).         MAC Products have

become enormously popular and even iconic, driven by Estée Lauder’s arduous quality standards

and innovative design. Among the purchasing public, genuine MAC Products are instantly

recognizable as such. In the United States and around the world, the MAC brand has come to

symbolize high quality, and MAC Products are among the most recognizable cosmetics and

related beauty products in the world.

       10.     MAC Products are distributed and sold to consumers through MAC free-standing

stores, authorized retailers throughout the United States, such as Saks Fifth Avenue,

Bloomingdale’s and Nordstrom, and online at maccosmetics.com. A MAC free-standing store is

located at 540 N. Michigan Avenue in Chicago’s exclusive Magnificent Mile shopping district.

       11.     Estée Lauder incorporates a variety of distinctive marks in the design of its

various MAC Products. As a result of its longstanding use, Estée Lauder owns common law



                                              4
     Case: 1:19-cv-07878 Document #: 1 Filed: 12/02/19 Page 5 of 18 PageID #:1




trademark rights in its MAC trademarks. Estée Lauder has also registered its trademarks with

the United States Patent and Trademark Office. MAC Products typically include at least one of

Estée Lauder’s registered MAC trademarks.         Estée Lauder uses its MAC trademarks in

connection with the marketing of its MAC Products, including the following marks which are

collectively referred to as the “MAC Trademarks.”

 Registration
                         Trademark                             Goods and Services
  Number
  3,023,827                 MAC                   For: cosmetic products including lipsticks, lip
                                                  gloss, lip liners, lip balms, eye shadows, eye
                                                  lining pencils, liquid eye liners, eye makeup,
                                                  mascara, eyebrow pencils, artificial eyelashes,
                                                  blushers, bronzers, multi-use cosmetic sticks,
                                                  foundation makeup, pressed powder, loose
                                                  powder, makeup remover, concealers, eye
                                                  palettes, lip palettes, make-up kits, multi-use
                                                  colored creams, powders and gels for use on
                                                  face; nail polish, nail enamel, nail polish
                                                  remover; non-medicated skin care products,
                                                  namely cleansers, exfoliators, toners, eye
                                                  creams, cleansing wipes, moisturizing
                                                  spritzers, tinted moisturizers; fragrances for
                                                  personal use in class 003.

                                                  For: consultation services in the selection and
                                                  use of cosmetics, toiletries and beauty
                                                  treatment in class 044.

  3,237,448                 MAC                   For: carry-all bags; clutch bags; cosmetic
                                                  bags sold empty; roll bags; travelling bags;
                                                  waist bags in class 018.

                                                  For: cosmetic brushes in class 021.

  1,642,532                                       For: cosmetics, namely, eye shadow, eye
                                                  make-up remover, eye liner, foundation
                                                  make-up, face powder, lipstick, lip gloss, lip
                                                  shiner, mascara, nail polish, eyebrow pencil,
                                                  rouge, face shimmers, body lotions, moisture
                                                  lotion, moisture tonics, skin cleaner, dusting
                                                  powder, facial moisturizers in class 003.



                                              5
     Case: 1:19-cv-07878 Document #: 1 Filed: 12/02/19 Page 6 of 18 PageID #:1




                                                  For: cosmetic pencil sharpeners in class 016.

                                                  For: cosmetic cases sold empty, cosmetic
                                                  brushes, dusters for applying make-up, lip
                                                  brushes, and cosmetic sponges in class 021.

  4,184,695                                       For: carry-all bags, cosmetic bags sold empty,
                                                  shoulder bags, tote bags, clutch bags and
                                                  travel bags in class 018.

  3,347,789                                       For: non-medicated skincare preparations in
                                                  class 003.



  2,207,315             STUDIO FIX                For: cosmetics, namely, make-up foundation
                                                  in class 003.

  2,369,642             VIVA GLAM                 For: lipstick in class 003.

  3,469,550       TECHNAKOHL LINER                For: cosmetics in class 003.

  3,516,371            MINERALIZE                 For: cosmetics in class 003.

  3,561,063             FLUIDLINE                 For: cosmetics in class 003.

  3,599,599           DAZZLEGLASS                 For: cosmetics in class 003.

  3,636,203           CREMESHEEN                  For: cosmetics in class 003.

  3,901,933     MAC HAUTE & NAUGHTY For: cosmetics in class 003.
                       LASH
  4,022,031         MAKE-UP ART     For: cosmetics in class 003.
                     COSMETICS
  4,372,062           VELUXE        For: cosmetics in class 003.

  4,645,887           PATENTPOLISH                For: cosmetics in class 003.

  5,131,032           RETRO MATTE                 For: cosmetics in class 003.


      12.     The above U.S. registrations for the MAC Trademarks are valid, subsisting, in full

force and effect, and many are incontestable pursuant to 15 U.S.C. § 1065.            The MAC

Trademarks have been used exclusively and continuously by Estée Lauder for many years and

                                              6
      Case: 1:19-cv-07878 Document #: 1 Filed: 12/02/19 Page 7 of 18 PageID #:1




have never been abandoned. The registrations for the MAC Trademarks constitute prima facie

evidence of their validity and of Estée Lauder’s exclusive right to use the MAC Trademarks

pursuant to 15 U.S.C. § 1057(b). True and correct copies of the United States Registration

Certificates for the above-listed MAC Trademarks are attached hereto as Exhibit 1.

       13.     The MAC Trademarks are exclusive to Estée Lauder and are displayed

extensively on MAC Products and in Estée Lauder’s marketing and promotional materials.

MAC Products have long been among the most popular and recognizable cosmetics, skincare

products, and other related beauty products in the world, and have been extensively promoted

and advertised at great expense. In fact, Estée Lauder has expended millions of dollars annually

in promoting and marketing featuring the MAC Trademarks. MAC Products have also been the

subject of extensive unsolicited publicity resulting from their exceptional quality and design. For

example, the popularity of the MAC brand has grown significantly through a tradition of word-

of-mouth endorsements from makeup artists, models, photographers and journalists around the

world. Likewise, the MAC brand has been widely publicized through collaborations with well-

known fashion designers such as Alexander McQueen, Proenza Schouler, and Emanuel Ungaro;

performing artists such as Lady Gaga, Rihanna, Miley Cyrus, Ellie Goulding, Fergie, Cindy

Lauper, Ricky Martin, and Nicki Minaj; and the owners of popular fiction characters such as

Cinderella, Barbie, Wonder Woman, Hello Kitty, and villains from animated Disney films. The

MAC brand has also been publicized through participation in special events such as The Emmy

Awards Ceremony, the Sundance Film Festival, and The Grammy Awards Ceremony. Because

of these and other factors, the MAC Trademarks are famous throughout the United States.

       14.     The MAC Trademarks are distinctive when applied to the MAC Products,

signifying to the purchaser that the products come from Estée Lauder and are manufactured to



                                                7
      Case: 1:19-cv-07878 Document #: 1 Filed: 12/02/19 Page 8 of 18 PageID #:1




Estée Lauder’s quality standards. Estée Lauder maintains safety and quality control standards

for all of its MAC Products, and all MAC Products are subject to these strict guidelines by Estée

Lauder prior to distribution and sale. The MAC Trademarks have achieved tremendous fame

and recognition, which has only added to the inherent distinctiveness of the marks. As such, the

goodwill associated with the MAC Trademarks is of incalculable and inestimable value to Estée

Lauder.

       15.     Since at least as early as 2000, Estée Lauder has operated a website where it

promotes and sells genuine MAC Products at maccosmetics.com. Sales of MAC Products via

the maccosmetics.com website represent a significant portion of Estée Lauder’s business. The

maccosmetics.com website features proprietary content, images and designs exclusive to Estée

Lauder. The MAC brand is also popular on social media platforms with over 19,000,000

Facebook likes, over 1,570,000 followers on Twitter, and more than 23,200,000 followers on

Instagram.

       16.     Estée Lauder has expended substantial time, money, and other resources in

developing, advertising and otherwise promoting and protecting the MAC Trademarks. As a

result, products bearing the MAC Trademarks are widely recognized and exclusively associated

by consumers, the public, and the trade as being high-quality products sourced from Estée

Lauder. The MAC brand is a billion dollar operation, and MAC Products have become among

the most popular of their kind in the world. The widespread fame, outstanding reputation, and

significant goodwill associated with the MAC brand have made the MAC Trademarks invaluable

assets of Estée Lauder.




                                               8
       Case: 1:19-cv-07878 Document #: 1 Filed: 12/02/19 Page 9 of 18 PageID #:1




The Defendants

        17.      Defendants are individuals and business entities who, upon information and

belief, reside in the People’s Republic of China or other foreign jurisdictions. Defendants

conduct business throughout the United States, including within the State of Illinois and this

Judicial District, through the operation of the fully interactive, commercial online marketplaces

operating under the Defendant Internet Stores.       Each Defendant targets the United States,

including Illinois, and has offered to sell, and on information and belief, has sold and continues

to sell Counterfeit MAC Products to consumers within the United States, including the State of

Illinois.

        18.      On information and belief, Defendants are an interrelated group of counterfeiters

working in active concert to knowingly and willfully manufacture, import, distribute, offer for

sale, and sell products using infringing and counterfeit versions of the MAC Trademarks in the

same transaction, occurrence, or series of transactions or occurrences.          Tactics used by

Defendants to conceal their identities and the full scope of their counterfeiting operation make it

virtually impossible for Estée Lauder to learn Defendants’ true identities and the exact

interworking of their counterfeit network. In the event that Defendants provide additional

credible information regarding their identities, Estée Lauder will take appropriate steps to amend

the Complaint.

                        IV.   DEFENDANTS’ UNLAWFUL CONDUCT

        19.      The success of the MAC brand has resulted in its significant counterfeiting.

 Consequently, Estée Lauder has a worldwide anti-counterfeiting program and regularly

 investigates suspicious online marketplace listings identified in proactive Internet sweeps and

 reported by consumers.       In recent years, Estée Lauder has identified hundreds of online



                                                 9
     Case: 1:19-cv-07878 Document #: 1 Filed: 12/02/19 Page 10 of 18 PageID #:1




marketplace listings on platforms such as iOffer, eBay, AliExpress, Alibaba, Amazon,

Wish.com, and Dhgate, including the Defendant Internet Stores, which were offering for sale

and selling Counterfeit MAC Products to consumers in this Judicial District and throughout the

United States. Estée Lauder also records its trademarks with U.S. Customs authorities and

conducts raids with the assistance of law enforcement personnel. Despite Estée Lauder’s

enforcement efforts, Defendants have persisted in creating the Defendant Internet Stores. E-

commerce sales, including through Internet stores like those of Defendants, have resulted in a

sharp increase in the shipment of unauthorized products into the United States. Exhibit 2,

Excerpts from Fiscal Year 2018 U.S. Customs and Border Protection (“CBP”) Intellectual

Property Seizure Statistics Report. Over 90% of all CBP intellectual property seizures were

smaller international mail and express shipments (as opposed to large shipping containers). Id.

Over 85% of CBP seizures originated from mainland China and Hong Kong. Id. Counterfeit

and pirated products account for billions in economic losses, resulting in tens of thousands of

lost jobs for legitimate businesses and broader economic losses, including lost tax revenue.

       20.     Defendants facilitate sales by designing the Defendant Internet Stores so that they

appear to unknowing consumers to be authorized online retailers, outlet stores, or wholesalers.

Many of the Defendant Internet Stores look sophisticated and accept payment in U.S. dollars via

credit cards, Alipay, Amazon Pay, Western Union and/or PayPal. The Defendant Internet Stores

often include content and design elements that make it very difficult for consumers to distinguish

such stores from an authorized retailer. Many Defendants further perpetuate the illusion of

legitimacy by offering customer service and using indicia of authenticity and security that

consumers have come to associate with authorized retailers, including the Visa®, MasterCard®,

and/or PayPal® logos. Estée Lauder has not licensed or authorized Defendants to use any of the



                                               10
     Case: 1:19-cv-07878 Document #: 1 Filed: 12/02/19 Page 11 of 18 PageID #:1




MAC Trademarks, and none of the Defendants are authorized retailers of genuine MAC

Products.

       21.     Many Defendants also deceive unknowing consumers by using the MAC

Trademarks without authorization within the content, text, and/or meta tags of their online

marketplace listings in order to attract consumers searching for MAC Products. Additionally,

upon information and belief, Defendants use other unauthorized search engine optimization

(SEO) tactics and social media spamming so that the Defendant Internet Stores listings show up

at or near the top of relevant search results and misdirect consumers searching for genuine MAC

Products. Other Defendants only show the MAC Trademarks in product images, while using

strategic item titles and descriptions that will trigger their listings when consumers are searching

for MAC Products.

       22.     Defendants go to great lengths to conceal their identities and often use multiple

fictitious names and addresses to register and operate their network of Defendant Internet Stores.

On information and belief, Defendants regularly create new online marketplace accounts on

various platforms using the identities listed in Schedule A to the Complaint, as well as other

unknown fictitious names and addresses. Such Defendant Internet Store registration patterns are

one of many common tactics used by the Defendants to conceal their identities, the full scope

and interworking of their counterfeiting operation, and to avoid being shut down.

       23.     Even though Defendants operate under multiple fictitious names, there are

numerous similarities among the Defendant Internet Stores. For example, Counterfeit MAC

Products for sale in the Defendant Internet Stores bear similar irregularities and indicia of being

counterfeit to one another, suggesting that the Counterfeit MAC Products were manufactured by

and come from a common source and that Defendants are interrelated. The Defendant Internet



                                                11
     Case: 1:19-cv-07878 Document #: 1 Filed: 12/02/19 Page 12 of 18 PageID #:1




Stores also include other notable common features, including accepted payment methods, check-

out methods, meta data, illegitimate SEO tactics, lack of contact information, identically or

similarly priced items and volume sales discounts, the same incorrect grammar and misspellings,

similar hosting services, and the use of the same text and images.

       24.     In addition to operating under multiple fictitious names, Defendants in this case

and defendants in other similar cases against online counterfeiters use a variety of other common

tactics to evade enforcement efforts. For example, counterfeiters like Defendants will often

register new online marketplace accounts under new aliases once they receive notice of a

lawsuit. Counterfeiters also typically ship products in small quantities via international mail to

minimize detection by U.S. Customs and Border Protection.

       25.     Further, counterfeiters such as Defendants typically operate multiple credit card

merchant accounts and PayPal accounts behind layers of payment gateways so that they can

continue operation in spite of Estée Lauder’s enforcement efforts. On information and belief,

Defendants maintain off-shore bank accounts and regularly move funds from their PayPal

accounts or other financial accounts to off-shore bank accounts outside the jurisdiction of this

Court. Indeed, analysis of PayPal transaction logs from previous similar cases indicates that off-

shore counterfeiters regularly move funds from U.S.-based PayPal accounts to off-shore bank

accounts outside the jurisdiction of this Court.

       26.     Defendants, without any authorization or license from Estée Lauder, have

knowingly and willfully used and continue to use the MAC Trademarks in connection with the

advertisement, distribution, offering for sale, and sale of Counterfeit MAC Products into the

United States and Illinois over the Internet. Each Defendant Internet Store offers shipping to the




                                                   12
     Case: 1:19-cv-07878 Document #: 1 Filed: 12/02/19 Page 13 of 18 PageID #:1




United States, including Illinois, and, on information and belief, each Defendant has sold

Counterfeit MAC Products into the United States, including Illinois.

       27.     Defendants’ unauthorized use of the MAC Trademarks in connection with the

advertising, distribution, offering for sale, and sale of Counterfeit MAC Products, including the

sale of Counterfeit MAC Products into the United States, including Illinois, is likely to cause and

has caused confusion, mistake, and deception by and among consumers and is irreparably

harming Estée Lauder.

                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

       28.     Estée Lauder hereby re-alleges and incorporates by reference the allegations set

forth in paragraphs 1 through 27.

       29.     This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit imitations of the federally registered MAC

Trademarks in connection with the sale, offering for sale, distribution, and/or advertising of

infringing goods. The MAC Trademarks are highly distinctive marks. Consumers have come to

expect the highest quality from MAC Products offered, sold or marketed under the MAC

Trademarks.

       30.     Defendants have sold, offered to sell, marketed, distributed and advertised, and

are still selling, offering to sell, marketing, distributing and advertising products using

counterfeit reproductions of the MAC Trademarks without Estée Lauder’s permission.

       31.     Estée Lauder is the exclusive owner of the MAC Trademarks in the United

States. Estée Lauder’s United States Registrations for the MAC Trademarks (Exhibit 1) are in

full force and effect.   Upon information and belief, Defendants have knowledge of Estée

Lauder’s rights in the MAC Trademarks, and are willfully infringing and intentionally using


                                                13
     Case: 1:19-cv-07878 Document #: 1 Filed: 12/02/19 Page 14 of 18 PageID #:1




counterfeits of the MAC Trademarks. Defendants’ willful, intentional and unauthorized use of

the MAC Trademarks is likely to cause and is causing confusion, mistake, and deception as to

the origin and quality of the Counterfeit MAC Products among the general public.

       32.     Defendants’    activities   constitute   willful   trademark   infringement    and

counterfeiting under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       33.     Estée Lauder has no adequate remedy at law, and if Defendants’ actions are not

enjoined, Estée Lauder will continue to suffer irreparable harm to its reputation and the goodwill

of its well-known MAC Trademarks.

       34.     The injuries and damages sustained by Estée Lauder have been directly and

proximately caused by Defendants’ wrongful reproduction, use, advertisement, promotion,

offering to sell, and sale of Counterfeit MAC Products.

                                  COUNT II
                 FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       35.     Estée Lauder hereby re-alleges and incorporates by reference the allegations set

forth in paragraphs 1 through 34.

       36.     Defendants’ promotion, marketing, offering for sale, and sale of Counterfeit MAC

Products has created and is creating a likelihood of confusion, mistake, and deception among the

general public as to the affiliation, connection, or association with Estée Lauder or the origin,

sponsorship, or approval of Defendants’ Counterfeit MAC Products by Estée Lauder.

       37.     By using the MAC Trademarks on the Counterfeit MAC Products, Defendants

create a false designation of origin and a misleading representation of fact as to the origin and

sponsorship of the Counterfeit MAC Products.

       38.     Defendants’ false designation of origin and misrepresentation of fact as to the

origin and/or sponsorship of the Counterfeit MAC Products to the general public involves the use


                                                14
      Case: 1:19-cv-07878 Document #: 1 Filed: 12/02/19 Page 15 of 18 PageID #:1




of counterfeit marks and is a willful violation of Section 43 of the Lanham Act, 15 U.S.C. §

1125.

        39.    Estée Lauder has no adequate remedy at law and, if Defendants’ actions are not

enjoined, Estée Lauder will continue to suffer irreparable harm to its reputation and the goodwill

of its MAC brand.

                                COUNT III
    VIOLATION OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
                          (815 ILCS § 510, et seq.)

        40.    Estée Lauder hereby re-alleges and incorporates by reference the allegations set

forth in paragraphs 1 through 39.

        41.    Defendants have engaged in acts violating Illinois law including, but not limited

to, passing off their Counterfeit MAC Products as those of Estée Lauder; causing a likelihood of

confusion and/or misunderstanding as to the source of their goods; causing a likelihood of

confusion and/or misunderstanding as to an affiliation, connection, or association with genuine

MAC Products; representing that their Counterfeit MAC Products have Estée Lauder’s approval

when they do not; and engaging in other conduct which creates a likelihood of confusion or

misunderstanding among the public.

        42.    The foregoing Defendants’ acts constitute a willful violation of the Illinois

Uniform Deceptive Trade Practices Act, 815 ILCS § 510, et seq.

        43.    Estée Lauder has no adequate remedy at law, and Defendants’ conduct has caused

Estée Lauder to suffer damage to its reputation and goodwill. Unless enjoined by the Court,

Estée Lauder will suffer future irreparable harm as a direct result of Defendants’ unlawful

activities.




                                               15
    Case: 1:19-cv-07878 Document #: 1 Filed: 12/02/19 Page 16 of 18 PageID #:1




                                  PRAYER FOR RELIEF

WHEREFORE, Estée Lauder prays for judgment against Defendants as follows:

1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

   confederates, and all persons acting for, with, by, through, under, or in active concert with

   them be temporarily, preliminarily, and permanently enjoined and restrained from:

      a. using the MAC Trademarks or any reproductions, counterfeit copies or colorable

          imitations thereof in any manner in connection with the distribution, marketing,

          advertising, offering for sale, or sale of any product that is not a genuine MAC

          Product or is not authorized by Estée Lauder to be sold in connection with the MAC

          Trademarks;

      b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

          MAC Product or any other product produced by Estée Lauder, that is not Estée

          Lauder’s or not produced under the authorization, control, or supervision of Estée

          Lauder and approved by Estée Lauder for sale under the MAC Trademarks;

      c. committing any acts calculated to cause consumers to believe that Defendants’

          Counterfeit MAC Products are those sold under the authorization, control or

          supervision of Estée Lauder, or are sponsored by, approved by, or otherwise

          connected with Estée Lauder;

      d. further infringing the MAC Trademarks and damaging Estée Lauder’s goodwill; and

      e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise

          moving, storing, distributing, returning, or otherwise disposing of, in any manner,

          products or inventory not manufactured by or for Estée Lauder, nor authorized by

          Estée Lauder to be sold or offered for sale, and which bear any of Estée Lauder’s



                                              16
     Case: 1:19-cv-07878 Document #: 1 Filed: 12/02/19 Page 17 of 18 PageID #:1




          trademarks, including the MAC Trademarks, or any reproductions, counterfeit copies

          or colorable imitations thereof;

2) Entry of an Order that, upon Estée Lauder’s request, those in privity with Defendants and

   those with notice of the injunction, including, without limitation, any online marketplace

   platforms such as iOffer, eBay, AliExpress, Alibaba, Amazon, Wish.com, and Dhgate, web

   hosts, sponsored search engine or ad-word providers, credit cards, banks, merchant account

   providers, third party processors and other payment processing service providers, and

   Internet search engines such as Google, Bing, and Yahoo (collectively, the “Third Party

   Providers”) shall:

       a. disable and cease providing services being used by Defendants, currently or in the

          future, to engage in the sale of goods using the MAC Trademarks;

       b. disable and cease displaying any advertisements used by or associated with

          Defendants in connection with the sale of counterfeit and infringing goods using the

          MAC Trademarks; and

       c. take all steps necessary to prevent links to the Defendant Internet Stores identified on

          Schedule A from displaying in search results, including, but not limited to, removing

          links to the Defendant Internet Stores from any search index;

3) That Defendants account for and pay to Estée Lauder all profits realized by Defendants by

   reason of Defendants’ unlawful acts herein alleged, and that the amount of damages for

   infringement of the MAC Trademarks be increased by a sum not exceeding three times the

   amount thereof as provided by 15 U.S.C. § 1117;




                                               17
     Case: 1:19-cv-07878 Document #: 1 Filed: 12/02/19 Page 18 of 18 PageID #:1




4) In the alternative, that Estée Lauder be awarded statutory damages for willful trademark

   counterfeiting pursuant to 15 U.S.C. § 1117(c)(2) of $2,000,000 for each and every use of the

   MAC Trademarks;

5) That Estée Lauder be awarded its reasonable attorneys’ fees and costs; and

6) Award any and all other relief that this Court deems just and proper.

Dated this 2nd day of December 2019.         Respectfully submitted,


                                             /s/ Justin R. Gaudio
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             Allyson M. Martin
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080
                                             312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             amartin@gbc.law

                                             Counsel for Plaintiffs Estée Lauder Cosmetics Ltd.
                                             and Make-Up Art Cosmetics, Inc.




                                               18
